                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
                                                                                DOC #:
LALEH HAWA                                                                      DATE FILED: 6/26/19
 ATTORNEY AT LAW
                                630 THIRD AVENUE, 19TH FLOOR, NEW YORK, NEW YORK 10017
                                                        (212) 983-0009/ FAX: (212) 949-6943

                                      June 24, 2019
                                                                 MEMORANDUM ENDORSED

Via ECF
 Hon. Gregory H. Woods, U.S.D.J.
 United States District Court
 for the Southern District of New York
 Daniel Patrick Moynihan
 United States Courthouse
 500 Pearl St.
 New York, NY 10007-1312

       Re:     Intimo, Inc. v. Harleysville Preferred Insurance Company
               Civ. No. 19-04734-GHW

Dear Judge Woods:

       This office represents the Plaintiff, Intimo, Inc. in the above-referenced matter. In
accordance with Your Honor’s Order filed on May 28, 2019, the Joint Letter and Proposed Case
Management Plan is due today and the Pre-trial Conference has been scheduled for July 1, 2019.

       Please allow this to serve as a request for an extension to file the Joint Letter and Proposed
Case Management Plan as well as the Pre-Trial Conference, in light of our conference with your
Honor on June 21, 2019 and Your Honor’s Order today granting our application to file an amended
complaint by June 25, 2019.

        Defendant has consented to our request for an extension to file the Joint Letter and
Proposed Case Management Plan to July 8, 2019 and for an extension of the Pre-Trial Conference
to July 15, 2019.


       Thank you for your anticipated assistance in this matter.




                                                      Respectfully submitted,
                                                             /S/
                                                      Laleh Hawa (LH 2231)
         cc:      Elizabeth Festa Ahlstrand (via ECF)
                  Seiger Gfeller Laurie LLP
                  65 Memorial Road
                  West Hartford, CT 06107

Application denied. The potential service of an amended complaint does not materially impact the anticipated
issues to be discussed at the initial pretrial conference, nor does it justify delaying the commencement of discovery.
The parties are directed to submit the documents due in advance of the initial pretrial conference forthwith and in
no event later than June 27, 2019. The parties are reminded that Rule 1(E) of the Court’s Individual Rules of
Practice in Civil Cases requires, inter alia, that “[a]bsent an emergency, [any] request [for an extension of time] must
be made at least two business days prior to the original due date.”
SO ORDERED.
Dated: June 26, 2019
New York, New York                                                     _____________________________________
                                                                              GREGORY H. WOODS
                                                                             United States District Judge
